DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 08/19/2021 is acknowledged.  The traversal is on the ground(s) that species is encompassed by all claims 1-23.  This is not found persuasive because Examiner contends the claims are generic and not directed to any particular surgical device (surgical stapler, surgical clamps with implant delivery, scope/camera, and etc.) in which the claims can be amended to cover the wide variety of surgical devices described and shown in the .  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 14-16, and 19-20, is/are rejected under 35 U.S.C. 103 as obvious over Baxter, III et al. (US 20160166256 A1) in view of Overmyer et al. (US 20160174978 A1) and further in view of Ma (US 20110036890).
Regarding claims 11 and 16, Baxter, III et al. discloses a surgical instrument (500), comprising: a handle [0083]; an elongate shaft (520) extending from said handle, wherein said elongate shaft defines a longitudinal shaft axis; an end effector (510) extending from said elongate shaft, comprising: a first jaw (512); and a second jaw (514) movable relative to said first jaw between an open position and a closed position ([0079-0083], fig. 14); an articulation joint (550), wherein said end effector is rotatably coupled to said elongate shaft about said articulation joint, and wherein said end effector is rotatable about an articulation axis (551) that is transverse to said longitudinal shaft axis (fig. 14); 
a power source [0083, 0102]; a powered articulation system (552, fig. 15) configured to rotate said end effector about said articulation axis when power is supplied from said power source [0083, 0102]; 

a closure controller (electronic controls, [0045, 0086, 0093-0103]) configured to detect the position of said closure trigger/closure system and when closure system is being actuated; and a powered firing system comprising a firing member (firing shaft 560/sled 570 [0089-0095]) movable relative to said end effector from an unfired position to a fired position during a firing stroke (detects firing drive progress which detects trigger and control has to detect trigger to monitor actuation); 
a control unit (control circuit/electronic controls) configured to control the supply of power from said power source to said articulation system and said firing system, wherein said closure controller is in signal communication with said control unit, wherein said control unit prevents the supply of power from said power source to said articulation system and said firing system when said closure controller detects said closure 
Baxter, III et al. states: “electrical controls of the surgical instrument assembly 500 can be configured to interrupt the supply of power to the closure motor 590 when the articulation motor 552 is being operated. Similarly, the electrical controls of the surgical instrument assembly 500 can be configured to interrupt the supply of power to the articulation motor 552 when the closure motor 590 is being operated… surgical instrument assembly 500 can include an electronic lockout system [0102] … prevent the articulation actuation system from being operated while the firing drive system is being operated. Similarly, it may be desirable to prevent the closure drive from attempting to open the second jaw 514 during a firing stroke. The electrical controls of the surgical instrument assembly 500 may prevent the closure drive system from being operated while the firing drive is operated. It may also be desirable to prevent the articulation actuation system and the closure drive system from being operated if the sled 570 has been at least partially advanced regardless of whether the firing drive system is currently being operated” [0104]
Baxter, III et al. fails to explicitly disclose having a closure sensor.
Overmyer et al. teaches a similar surgical instrument 10, handle 102, shaft assembly 200, end effector 300, anvil 320, elongate channel 302, articulation joint 240 (figs. 1 and 5-8), a closure system (120, fig. 2), closure trigger 122, control circuit board 156; articulation system 500 (figs. 5-8), articulation motor 510; switch component (618, [0138], fig. 3), switch component/closure sensor (626 [0135-0138, 0143]).
Ma teaches powered surgical instrument 10, housing 110, endoscopic portion 140, end effector 160, anvil assembly 162, cartridge assembly 164 (fig. 1); power source 300 (fig. 4), powered articulation mechanism 170, lock-out sensor 290, controller 400 that controls powering articulation ([0026-0033, 0036, 0043-0044], figs. 3-4).
Ma states: “prevents activation of the articulation mechanism 170 by ignoring any articulation commands from the switches 174a and 174b” [0044].
Given the teachings of Baxter, III et al. of having a control circuit, electronic controls, controlling current and stopping the motor if there is an unsafe condition and a locking/stopping the firing/clamping shaft, it would 
Regarding claims 14-15, and 19-20, Baxter, III et al. discloses one of said first jaw and said second jaw is configured to receive a staple cartridge (140 into 112, [0038], figs. 1-7), and wherein the other of said first jaw and said second jaw comprises an anvil (114), further comprising said staple cartridge [0038], figs. 1-7).  

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as obvious over FRUSHOUR et al. (US 20180133521 A1) in view of Overmyer et al. (US 20160174978 A1) and further in view of Ma (US 20110036890).
Regarding claim 21, FRUSHOUR et al. discloses a surgical instrument (10), comprising: a handle (12); an elongate shaft (14) extending from said handle, wherein said elongate shaft defines a longitudinal shaft axis; an end effector (200) extending from said elongate shaft, comprising: a first jaw; and a second jaw movable relative to said first jaw between an open position and a closed position [0020]; 

a closure system [0020] operably engaged with said end effector, wherein said closure system is transitionable between an unactuated state where said second jaw is in said open position and an actuated state where said second jaw is in said closed position, wherein said closure system transitions said shaft rotation system from said unlocked state to said locked state when said closure system is transitioned from said unactuated    state to said actuated state, and wherein said closure system transitions said shaft rotation system from said locked state to said unlocked state when said closure system is transitioned from said actuated state to said unactuated state [0027-0028].
FRUSHOUR et al. fails to disclose having an articulation joint, wherein said end effector is rotatably coupled to said elongate shaft about said articulation joint, and wherein said end effector is rotatable about an articulation axis that is transverse to said longitudinal shaft axis.

Ma teaches powered surgical instrument 10, housing 110, endoscopic portion 140, end effector 160, anvil assembly 162, cartridge assembly 164 (fig. 1); power source 300 (fig. 4), powered articulation mechanism 170, lock-out sensor 290, controller 400 that controls powering articulation ([0026-0033, 0036, 0043-0044], figs. 3-4).
Ma states: “prevents activation of the articulation mechanism 170 by ignoring any articulation commands from the switches 174a and 174b” [0044].
Given the teachings of FRUSHOUR et al. of controlling current and stopping the motor if there is an unsafe condition and a locking the firing/clamping shaft and a shaft rotation system that locks, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify FRUSHOUR et al.’s surgical device to include an 
Regarding claim 22-23, FRUSHOUR et al. teaches the shaft rotation system comprises a motor-powered shaft rotation system (110) configured to rotate said end effector and said elongate shaft about said shaft axis when power is supplied from a power source (battery 118) to the motor-powered shaft rotation system, further comprising a control unit and a closure sensor (100/214) in signal communication with said control unit, wherein the closure sensor is configured to detect when said closure system is being actuated, and wherein said control unit prevents the supply of power from said power source to said motor-powered shaft rotation system when said closure sensor detects said closure system is being actuated ([0020-0029], fig. 1). 

Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical instrument comprising all the structural and functional limitations and further comprising a shaft having longitudinal shaft axis with one end having a first jaw and a second jaw movable relative to said first jaw between an open position and a closed position an articulation joint, wherein said end effector is rotatably coupled to said elongate shaft about said articulation joint, and wherein said end effector is rotatable about an articulation axis that is transverse to said longitudinal shaft axis and a closure system, a motor-powered articulation system, a motor-powered firing system comprising a closure trigger operably engaged with said end effector and a lock solenoid movable between an actuated position where said lock solenoid is engaged with a portion of said closure system and an unactuated position where said lock solenoid is not engaged with said closure system, wherein said closure system is prevented from being actuated when said lock solenoid is in said actuated position; a power source configured to supply power to said articulation system, said firing system, and said lock solenoid; and a control unit configured to control the supply of power from said power source to said articulation system, said 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 14-16, and 19-23 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731